UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 30, 2015 Date of reporting period:November 30, 2014 Item 1. Schedule of Investments. William Blair Directional Multialternative Fund Schedule of Investments November 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 55.46% Automobiles & Components - 3.16% American Axle & Manufacturing Holdings, Inc. (a)(b) $ Bridgestone Corp. (a)(c) General Motors Co. (b) Mazda Motor Corp. (b)(c) Tesla Motors, Inc. (a)(b) Toyo Tire & Rubber Co. Ltd. (b)(c) Toyota Motor Corp. (b)(c) Winnebago Industries, Inc. (b) Banks - 7.40% American National Bankshares, Inc. (b) Bank of America Corp. (b) BSB Bancorp, Inc. (a)(b) Cape Bancorp, Inc. (b) Cheviot Financial Corp. (b) Citigroup, Inc. (b) East West Bancorp, Inc. (b) Eastern Virginia Bankshares, Inc.(a)(b) Enterprise Financial Services Corp. (b) First Community Bancshares, Inc. (b) First Financial Bancorp (b) First Midwest Bancorp (b) Green Bancorp, Inc. (a)(b) HomeTrust Bancshares, Inc. (a)(b) Hudson Valley Holding Corp. (b) JPMorgan Chase & Co. (b) Ladder Capital Corp. (a)(b) Lakeland Bancorp, Inc. (b) Middleburg Financial Corp. (b) Mitsubishi UFJ Financial Group, Inc. (b)(c) Pacific Continental Corp. (b) Peoples Bancorp of North Carolina, Inc. (b) PrivateBancorp, Inc. (b) Provident Financial Holdings, Inc. (b) Seacoast Banking Corp. of Florida (a)(b) SI Financial Group Inc. (b) Signature Bank (a)(b) Square 1 Financial, Inc. (a)(b) SVB Financial Group (a)(b) United Community Banks, Inc. (b) Westfield Financial, Inc. (b) Yadkin Financial Corp. (a)(b) Capital Goods - 1.49% Cummins, Inc. (b) Eaton Corp. PLC (b)(c) HD Supply Holdings, Inc. (a)(b) Navistar International Corp. (a)(b) Stock Building Supply Holdings, Inc. (a)(b) Wabash National Corp. (a)(b) Commercial& Professional Services - 2.43% Atento SA (a)(b)(c) Edenred (b)(c) Equifax, Inc. (b) Experian PLC (b)(c) Huron Consulting Group, Inc. (a)(b) Manpowergroup, Inc. (b) Mitie Group PLC (b)(c) Nielsen NV (b)(c) Robert Half International, Inc. (b) SThree PLC (b)(c) Verisk Analytics, Inc. (a)(b) WageWorks, Inc. (a)(b) West Corp. (b) Computer and Electronic Product Manufacturing - 0.21% SK Hynix, Inc. - ADR (b)(d) Consumer Durables & Apparel - 3.08% Brookfield Residential Properties, Inc. (a)(b)(c) Century Communities, Inc. (a)(b) DR Horton, Inc. (b) G-III Apparel Group Ltd. (a)(b) Gildan Activewear, Inc. (b)(c) Kate Spade & Co. (a)(b) KB Home (b) Michael Kors Holdings, Ltd. (a)(b)(c) NIKE, Inc. (b) PVH Corp. (b) TRI Pointe Homes, Inc. (a)(b) UCP, Inc. (a)(b) WCI Communities, Inc. (a)(b) William Lyon Homes (a)(b) Consumer Services - 2.40% Accordia Golf Trust (a)(c) ClubCorp Holdings, Inc. (b) H&R Block, Inc. (b) International Game Technology (b) Morgans Hotel Group Co. (a)(b) Multimedia Games Holdings Co., Inc. (a)(b) Sotheby's (b) Starbucks Corp. (b) Diversified Financials - 6.45% American Express Co. (b) Ashford, Inc. (a)(b) BlackRock, Inc. (b) Capital One Financial Corp. (b) Discover Financial Services (b) E*TRADE Financial Corp. (a)(b) ING Groep NV (a)(b)(c) Morgan Stanley (b) MSCI, Inc. (b) Navient Corp. (b) Nelnet, Inc. (b) SEI Investments Co. (b) SLM Corp. (a)(b) State Street Corp. (b) The Charles Schwab Corp. (b) The Goldman Sachs Group, Inc. (b) Waddell & Reed Financial, Inc. (b) WisdomTree Investments, Inc. (b) Energy - 0.67% Dresser-Rand Group, Inc. (a)(b) Sanchez Energy Corp. (a)(b) Food & Staples Retailing - 0.45% SUPERVLU, Inc. (a)(b) Food, Beverage & Tobacco - 0.17% Cranswick PLC (b)(c) Greencore Group PLC (b)(c) Health Care Equipment & Services - 2.87% Boston Scientific Corp. (a)(b) CareFusion Corp. (a)(b) Centene Corp. (a)(b) Covidien PLC (b)(c) HCA Holdings, Inc. (a)(b) IMS Health Holdings, Inc. (a)(b) Kindred Healthcare, Inc. (b) Molina Healthcare, Inc. (a)(b) Quest Diagnostics, Inc. (b) Materials - 1.58% Boise Cascade Co. (a)(b) Crown Holdings, Inc. (a)(b) Graphic Packaging Holdings, Co. (a)(b) JFE Holdings, Inc. (b)(c) Louisiana-Pacific Corp. (a)(b) Nippon Steel & Sumitomo Metal Corp. (b)(c) Vulcan Materials Co. (b) Media - 2.11% DISH Network Corp. (a)(b) IMAX Corp. (a)(b)(c) Markit Ltd. (a)(b)(c) The Walt Disney Co. (b) Time Warner Cable, Inc. (b) Twenty-First Century Fox, Inc. (b) Pharmaceuticals, Biotechnology & Life Sciences - 1.49% Allergan, Inc. (b) Auxilium Pharmaceuticals, Inc. (a)(b) Covance, Inc. (a)(b) Real Estate - 1.62% CA Immobilien Anlagen AG (c) Jowa Holdings Co. Ltd. (b)(c) Nomura Real Estate Holdings, Inc. (b)(c) The Howard Hughes Corp. (a)(b) Tokyo Tatemono Co. Ltd. (b)(c) Rental and Leasing Services - 0.06% Neff Corp. (a)(b) Retailing - 1.67% Amazon.com, Inc. (a)(b) DSW, Inc. (b) Expedia, Inc. (b) Foot Locker, Inc. (b) Hudson's Bay Co. (b)(c) Netflix, Inc. (a)(b) Orbitz Worldwide, Inc. (a)(b) TripAdvisor, Inc. (a)(b) Williams-Sonoma, Inc. (b) Semiconductors & Semiconductor Equipment - 1.71% Applied Materials, Inc. (b) Applied Micro Circuits Corp. (a)(b) ARM Holdings PLC (b)(c) Freescale Semiconductor Ltd. (a)(b)(c) Intel Corp. (b) Micron Technology, Inc. (a)(b) NXP Semiconductors NV (a)(b)(c) Sumco Corp. (b)(c) Tokyo Electron Ltd. - ADR (a)(b) Software & Services - 9.38% Accenture PLC (b)(c) Activision Blizzard, Inc. (b) Adobe Systems, Inc. (a)(b) Akamai Technologies, Inc. (a)(b) Alibaba Group Holdings Ltd. - ARD (a)(b) Alliance Data Systems Corp. (a)(b) Automatic Data Processing, Inc. (b) Baidu, Inc. - ADR (a)(b) Bankrate, Inc. (a)(b) Benefitfocus, Inc. (a)(b) Cardtronics, Inc. (a)(b) CDK Global, Inc. (b) Citrix Systems, Inc. (a)(b) Cognizant Technology Solutions Corp. - Class A (a)(b) Concur Technologies, Inc. (a)(b) CoStar Group, Inc. (a)(b) eBay, Inc. (a)(b) EPAM Systems, Inc. (a)(b) Euronet Worldwide, Inc. (a)(b) EVERTEC, Inc. (b)(c) ExlService Holdings, Inc. (a)(b) FactSet Research Systems, Inc. (b) FleetMatics Group PLC (a)(b)(c) Forrester Research, Inc. (b) Gartner, Inc. (a)(b) Genpact Ltd. (a)(b)(c) Global Payments, Inc. (b) Google, Inc. - Class A (a)(b) Google, Inc. - Class C (a)(b) Guidewire Software, Inc. (a)(b) Heartland Payment Systems, Inc. (b) HomeAway, Inc. (a)(b) HubSpot, Inc. (a)(b) Intuit, Inc. (b) Just Eat PLC (a)(b)(c) Marketo, Inc. (a)(b) Microsoft Corp. (b) QIWI PLC - ADR (b) Red Hat, Inc. (a)(b) salesforce.com, Inc. (a)(b) Sapient Corp. (a)(b) Solera Holdings, Inc. (b) Vantiv, Inc. (a)(b) VeriFone Systens, Inc. (a)(b) Verint Systems, Inc. (a)(b) VeriSign, Inc. (a)(b) Visa, Inc. (b) VMware, Inc. (a)(b) WEX, Inc. (a)(b) Xoom Corp. (a)(b) Yelp, Inc. (a)(b) Technology Hardware & Equipment - 1.70% Apple, Inc. (b) Aruba Networks, Inc. (a)(b) Cisco Systems, Inc. (b) F5 Networks, Inc. (a)(b) Hewlett-Packard Co. (b) Lenovo Group Ltd. (b)(c) Nimble Storage, Inc. (a)(b) QUALCOMM, Inc. (b) Sonus Networks, Inc. (a)(b) TE Connectivity Ltd. (b)(c) Western Digital Corp. (b) Telecommunication Services - 0.25% Koninkliike KPN NV (b)(c) Level 3 Communications, Inc. (a)(b) Transportation - 3.11% Avis Budget Group, Inc. (a)(b) Delta Air Lines, Inc. (b) Hertz Global Holdings, Inc. (a)(b) Irish Continental Group PLC (b)(c) Japan Airlines Co. Ltd. (b)(c) Ryder Systems, Inc. (b) United Continental Holdings, Inc. (a)(b) XPO Logistics, Inc. (a)(b) TOTAL COMMON STOCKS (Cost $59,659,962) Principal Amount CONVERTIBLE BONDS - 0.18% Real Estate - 0.18% American Realty Capital Properties, Inc. (b) 3.750%, 12/15/2020 $ TOTAL CONVERTIBLE BONDS (Cost $194,204) CORPORATE BONDS - 0.17% Credit Intermediation and Related Activities - 0.17% SGMS Escrow Corp. 10.000%, 12/01/2022 (b)(d) TOTAL CORPORATE BONDS (Cost $179,774) Shares MUTUAL FUNDS - 10.91% Diversified Financials - 1.01% American Capital Ltd. (a)(b) Funds, Trusts, and Other Financial Vehicles - 9.90% William Blair Macro Allocation Fund (b) TOTAL MUTUAL FUNDS (Cost $11,936,193) Contracts PURCHASED OPTIONS - 0.03% Call Options - 0.03% Lululemon Athletica Inc. Expiration: December 2014, Exercise Price $47.50 (a) 48 Michael Kors Holdings, Ltd. Expiration: December 2014, Exercise Price $75.00 (a) 13 Stock Building Supply Holdings, Inc. Expiration: April 2015, Exercise Price $20.00 (a) TOTAL CALL OPTIONS TOTAL PURCHASED OPTIONS (Cost $24,329) Shares REAL ESTATE INVESTMENT TRUSTS - 0.53% Real Estate - 0.53% Colony Financial, Inc. (b) Kenedix Office Investment Corp. (b)(c) 9 Paramount Group, Inc. (a)(b) TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $561,807) MONEY MARKET FUNDS - 23.34% Money Market Fund - 23.34% Fidelity Institutional Money Market Fund, 0.010% (b)(e) TOTAL MONEY MARKET FUNDS (Cost $25,565,208) Total Investments (Cost $98,121,477) - 90.62% Other Assets in Excess of Liabilities - 9.38% TOTAL NET ASSETS - 100.00% $ ADR - American Depositary Receipt (a) Non-income producing security. (b) All or a portion of this security is pledged as collateral for written options, futures, forwards and securities sold short. (c) Foreign issued security. (d) Restricted security. (e) Variable rate security. The rate shown is as of November 30, 2014 The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. ("MSCI") and Standard & Poor Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. William Blair Directional Multialternative Fund Schedule of Securities Sold Short November 30, 2014 (Unaudited) Shares Value SECURITIES SOLD SHORT EQUITIES Actavis PLC (a) ) $ ) Alaska Air Group, Inc. ) ) American Homes 4 Rent (b) ) ) American Realty Capital Properties, Inc. ) ) ANA Holdings, Inc. (a) ) ) Applied Materials, Inc. ) ) Associated Banc-Corp. ) ) AvalonBay Communities, Inc. (b) ) ) Becton Dickinson & Co. ) ) BHP Billiton Ltd. (a) ) ) Boston Properties, Inc. (b) ) ) Burger King Worldwide, Inc. ) ) CIT Group, Inc. ) ) Comcast Corp. ) ) Comerica, Inc. ) ) Consumer Staples Select Sector SPDR Fund (c) ) ) Eisai Co. Ltd. (a) ) ) Endo International PLC (a) ) ) Expedia, Inc. ) ) FirstMerit Corp. ) ) Five Below, Inc. ) ) General Growth Properties, Inc. (b) ) ) Hancock Holding, Co. ) ) HCP, Inc. (b) ) ) Hibbett Sports, Inc. ) ) iShares Core S&P Small-Cap ETF (c) ) ) iShares Global Utilities ETF (c) ) ) iShares MSCI Sweden ETF (c) ) ) iShares MSCI Taiwan ETF (c) ) ) iShares MSCI Emerging Markets ETF (c) ) ) iShares MSCI Finland Capped ETF (c) ) ) iShares MSCI South Korea Capped ETF (c) ) ) iShares North American Tech-Software ETF (c) ) ) iShares PHLX Semiconductor ETF (c) ) ) iShares Russell 2000 ETF (c) ) ) iShares Russell 2000 Growth ETF (c) ) ) iShares Russell Mid-Cap Growth ETF (c) ) ) iShares S&P 100 ETF (c) ) ) iShares S&P Small-Cap 600 Growth ETF (c) ) ) iShares US Comsumer Goods ETF (c) ) ) Kintetsu Corp. (a) ) ) Laboratory Corp America Holdings ) ) Medtronic, Inc. ) ) Meta Financial Group, Inc. ) ) Micron Technology, Inc. ) ) NBT Bancorp, Inc. ) ) New York Community Bancorp, Inc. ) ) People's United Financial, Inc. ) ) PowerShares Dynamic Retail Portfolio (c) ) ) PowerShares NASDAQ Internet Portfolio (c) ) ) Prologis, Inc. (b) ) ) Public Storage (b) ) ) Rayonier, Inc. (b) ) ) Realty Income Corp. (b) ) ) Regency Centers Corp. (b) ) ) SPDR S&P rust (c) ) ) SPDR S&P Transportation ETF (c) ) ) Spirit Realty Capital Inc. (b) ) ) Sprouts Farmers Market, Inc. ) ) STERIS Corp. ) ) The Boeing Co. ) ) The Priceline Group, Inc. ) ) The Travelers Companies, Inc. ) ) TonenGeneral Sekiyu KK (a) ) ) United Natural Foods, Inc. ) ) Vanguard Consumer Staples ETF (c) ) ) Vanguard Small-Cap Growth ETF (c) ) ) Vornado Realty Trust (b) ) ) Wal-Mart Stores, Inc. ) ) Washington Federal, Inc. ) ) Woodside Petroleum Ltd. (a) ) ) TOTAL CASH EQUIVALENTS (Proceeds $25,324,450) ) Principal Amount CORPORATE BONDS The Hertz Corp. 7.375%, 01/15/2021 $ ) ) 6.250%, 10/15/2022 ) ) TOTAL CORPORATE BONDS (Proceeds $218,280) ) Total Securities Sold Short (Proceeds $25,542,730) $ ) (a) Foreign issued security. (b) Real estate investment trusts. (c) Exchange traded fund. William Blair Directional Multialternative Fund Schedule of Options Written November 30, 2014 (Unaudited) CALL OPTIONS Contracts Burger King Worldwide, Inc. Expiration: December 2014, Exercise Price $30.00 ) $ ) TOTAL CALL OPTIONS ) Total Options Written (Premiums Received $27,008) $ ) William Blair Directional Multialternative Fund Schedule of Open Futures Contracts November 30, 2014 (Unaudited) Description Number of Contracts Sold Notional Value Settlement Month Unrealized Appreciation (Depreciation) S&P500 E-mini ) Dec-14 $ ) Total Futures Contracts Sold ) $ ) William Blair Directional Multialternative Fund Schedule of Open Forward Currency Contracts November 30, 2014 (Unaudited) Sale Contracts: Forward Currency U.S. $ Currency U.S. $ Unrealized Notional Expiration to be Value at to be Value on Appreciation Counterparty of contract Amount Date Received November 30, 2014 Delivered Origination Date (Depreciation) Morgan Stanley & Co., Inc. 12/31/2014 USD ) CAD ) Morgan Stanley & Co., Inc. 1/30/2015 USD ) EUR ) Morgan Stanley & Co., Inc. 2/27/2015 USD ) GBP ) Morgan Stanley & Co., Inc. 1/30/2015 USD ) JPY ) Morgan Stanley & Co., Inc. 1/30/2015 USD ) SGD ) TOTALSALES CONTRACTS $ Abbreviations: CAD Canadian Dollar EUR Euro GBP British Pound JPY Japanese Yen SGD Singapore Dollar William Blair Directional Multialternative Fund Schedule of Total Return Swaps November 30, 2014 (Unaudited) Pay/Receive Unrealized Total Return on Termination Notional Number Appreciation Counterparty Reference Entity Reference Entity Financing Rate Date Amount of Units (Depreciation) Morgan Stanley Advanced Computer Software Group PLC Pay % 11/16/2016 $ Morgan Stanley Albemarle Corp. Receive -0.350 % 11/16/2016 ) ) Morgan Stanley Alstom SA Pay % 11/16/2016 ) Morgan Stanley American Realty Capital Health Care Trust Co. Pay % 11/16/2016 Morgan Stanley AmREIT, Inc. Pay % 11/16/2016 Morgan Stanley AT&T, Inc. Receive -0.350 % 11/16/2016 ) ) Morgan Stanley Aviva PLC Receive -0.600 % 11/16/2016 ) ) Morgan Stanley AXA Group Pay % 11/11/2016 Morgan Stanley Baker Hughes, Inc. Pay % 11/16/2016 ) Morgan Stanley Barclays PLC Pay % 11/11/2016 Morgan Stanley CSR PLC Pay % 11/16/2016 ) Morgan Stanley Directv Group, Inc. - Class A Pay % 11/16/2016 Morgan Stanley Family Dollar Stores, Inc. Pay % 11/16/2016 Morgan Stanley Friends Life Group Ltd. Pay % 11/16/2016 ) Morgan Stanley Greene King PLC Receive -0.553 % 11/16/2016 ) ) Morgan Stanley Halliburton Co. Receive -0.350 % 11/16/2016 ) ) Morgan Stanley Hudson's Bay Co. Pay % 11/16/2016 Morgan Stanley Jazztel PLC Pay % 11/16/2016 ) Morgan Stanley Kinder Morgan, Inc. Receive % 11/16/2016 ) ) ) Morgan Stanley Kinder Morgan, Inc. Pay -1.640 % 11/16/2016 Morgan Stanley Lin Media LLC Pay % 11/16/2016 Morgan Stanley Media General, Inc. Receive -1.200 % 11/16/2016 ) ) ) Morgan Stanley Nutreco NV Pay % 11/16/2016 Morgan Stanley Platinum Underwriters Holdings Ltd. Pay % 11/16/2016 Morgan Stanley Protective Life Corp. Pay % 11/16/2016 ) Morgan Stanley RenaissanceRe Holdings Ltd. Receive -0.350 % 11/16/2016 ) ) Morgan Stanley Rockwood Holdings, Inc. Pay % 11/16/2016 ) Morgan Stanley Sanitec Oyj Pay % 11/16/2016 ) Morgan Stanley Spirit Pub Co. PLC Pay % 11/16/2016 ) Morgan Stanley Synergy Health PLC Pay % 11/16/2016 Morgan Stanley Tim Hortons, Inc. Pay % 11/16/2016 Morgan Stanley TRW Inc. Pay % 11/16/2016 Morgan Stanley Ventas, Inc. Receive -0.350 % 11/16/2016 ) ) ) Total net unrealized appreciation on total return swaps $ The cost basis of investments for federal income tax purposes at November 30, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation on futures - Gross unrealized appreciation on forwards Gross unrealized appreciation on swaps Gross unrealized appreciation on investments Gross unrealized appreciation on short positions Gross unrealized appreciation on written options - Gross unrealized depreciation on futures ) Gross unrealized depreciation on forwards - Gross unrealized depreciation on swaps ) Gross unrealized depreciation on investments ) Gross unrealized depreciation on short positions ) Gross unrealized depreciation on written options ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. The Fund will report tax adjustments in the first annual report dated August 31, 2015. Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The William Blair Directional Multialternative Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust.The investment objective of the Fund is that it seeks to achieve capital appreciation with moderate volitility and moderate correlation to the broader market.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held.The Fund commenced operations on October 29, 2014. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of these schedules of investments.These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When a security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities including common stocks, convertible preferred stocks, exchange traded funds and rights, listed on the NASDAQ Stock Market, Inc. ("NASDAQ") will be valued at the NASDAQ Official Closing Price ("NOCP"), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day and will generally be classified as Level 2.When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Debt securities other than short-term instruments are valued at the mean between the closing bid and ask prices provided by a pricing service (“Pricing Service”).If the closing bid and ask prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.The Fund's Pricing Services use multiple valuation techniques to determine fair value.In instances where sufficient market activity exists, the Pricing Services may utilize a market-based approach through which quotes from market makers are used to determine fair value.In instances where sufficient market activity may not exist or is limited, the Pricing Services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value and generally will be classified as Level 2.Fixed income securities including corporate bonds, convertible bonds, municipal bonds and bank loans are normally valued on the basis of quotes obtained from brokers and dealers or a Pricing Service.Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy.Fixed income securities purchased on a delayed-delivery basis are typically marked to market daily until settlement at the forward settlement date.Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price.Any discount or premium is accreted or amortized on a straight-line basis until maturity. Exchange-traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Specifically, composite pricing looks at the last trades on the exchanges where the options are traded.If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded and will generally be classified as Level 2.Futures contracts are valued at the last sale price at the closing of trading on the relevant exchange or board of trade.If there was no sale on the applicable exchange or board of trade on such day, they are valued at the average of the quoted bid and ask prices as of the close of such exchange of board of trade. Over-the-counter financial derivative instruments, such as foreign currency contracts, futures, or swaps agreements, derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors.These contracts are normally valued on the basis of broker dealer quotations or a Pricing Service at the settlement price determined by the relevant exchange.Depending on the product and the terms of the transaction, the value of the derivative contracts can be estimated by a Pricing Service provider using a series of techniques, including simulation pricing models.The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, curves, dividends and exchange rates.Derivatives that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Forward currency contracts are presented at fair value measured by the difference between the forward exchange rates (“forward rates”) at the dates of the entry into the contracts and the forward rates at the reporting date, and such differences are included in the Schedule of open forward currency contracts. Swap agreements are generally traded over the counter and are valued by a Pricing Service using observable inputs.In the event the Adviser determines the price of a swap in this manner does not represent market value, the fair value of the subject swap shall be determined in accordance with the Trust’s fair value procedures. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of November 30, 2014: Level 1 Level 2 Level 3 Total Assets(1): Common Stocks $ $ $
